Title: To Thomas Jefferson from Mary Jefferson, 20 July [1790]
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
Eppington july 20, [1790]

I hope you will excuse my not writing to you before tho I have none for myself I am very sorry to hear that you have been sick but flatter myself that it is over. My aunt skipwith has been very sick but she is better now. We have been to see her two or three times. You tell me in your last letter that you will see me in september but I have received a letter from my Brother that says you will not be here before February. As his is later than yours I am afraid you have changed your mind. The books that you have promised me are Anacharses and gibbons roman empire. If you are coming in september I hope you will not forget your promise of bying new jacks for the pianeforte that is at monticello. Adieu my dear Papa. I am your affectionate Daughter

Mary Jefferson


My Uncle and Aunt desire to be affectionately remembered to you.
M.J.

